Citation Nr: 1429028	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-19 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis.

2.  Entitlement to a compensable initial evaluation for residuals of left ankle strain, prior to March 13, 2012, and an initial evaluation in excess of 10 percent, from March 13, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 1998, October 2003 to April 2005, and from June 2005 September 2007.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for residuals of a left ankle strain.  The evaluation was noncompensable.  During the pendency of the appeal, an October 2012 rating decision assigned a 10 percent evaluation for the Veteran's residuals, left ankle sprain, effective March 13, 2012.  

The rating decision on appeal also denied service connection for bilateral Achilles tendonitis.

The Board previously remanded these issues in January 2012.  

The issue of entitlement to service connection for bilateral Achilles tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and the competent and credible lay evidence, demonstrates that the Veteran's residuals of left ankle strain resulted in moderate limitation of motion prior to March 13, 2012; the competent medical evidence, and the competent and credible lay evidence, does not demonstrate that the Veteran's residuals of left ankle strain have resulted in marked limitation of motion at any point during the appeal period.  




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation, but not higher, for residuals of left ankle strain prior to March 13, 2012, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of left ankle strain at any time during the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law for the claimed disability.  A July 2008 statement of the case set forth the relevant law concerning the evaluation of the Veteran's disability.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an increased initial evaluation for the claimed disability.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and VA examination reports.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was provided VA examinations in September 2007, June 2010 and March 2012.  The Board finds that the VA examinations are adequate.  They included a review of the Veteran's claims file.  They considered all of the pertinent evidence of record, including the statements of the Veteran, and provided a rationale for any opinion offered.  The examiners considered the Veteran's medical history, described the Veteran's disability in sufficient detail and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran generally contends that his residuals of left ankle strain result in pain on use.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's residuals of fracture of his left ankle strain are evaluated under Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  Under this Diagnostic Code, a 10 percent disability rating is assigned where the evidence demonstrates moderate limitation of motion.  A 20 percent rating is for application where there is marked limitation of motion.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds that the evidence supports an initial 10 percent evaluation prior to March 13, 2012.  However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent during any part of the appeal period.

The report of a September 2007 VA general medical examination provides that the Veteran's left ankle range of motion was dorsiflexion to 20 degrees with pain at 20 degrees, and plantar flexion to 40 degrees without pain.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion or functional impairment following repetitive stress testing against resistance times 3.  The report of a September 2007 foot and ankle VA examination provides that the Veteran had greater than 10 degrees of dorsiflexion and greater than 20 degrees of plantar flexion.  

The report of a June 2010 VA examination provides that the Veteran had normal range of motion with 25 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no change in repetitive testing times 3.  

The report of the March 2012 VA examination provides that the Veteran had left ankle plantar flexion to 40 degrees, with objective evidence of painful motion at 40 degrees.  He had 10 degrees of left ankle dorsiflexion, with objective evidence of pain beginning at 5 degrees.  The Veteran had no additional limitation of motion after repetitive-use testing.  He had excess fatigability and interference with sitting, standing and weight-bearing.  He did not have weakened movement, swelling, instability of station or disturbance of locomotion.  

The Board finds that the foregoing range of motion findings represent moderate limitation of motion and therefore support a 10 percent initial evaluation prior to March 13, 2012.  Diagnostic Code 5271.

However, the foregoing range of motion findings do not support an initial evaluation in excess of 10 percent at any time during the appeal period.  

A 20 percent evaluation under Diagnostic Code 5271 requires marked limitation of motion.  The term "marked" is not defined by regulation; however, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees.  See Diagnostic Code 5270.  The record simply does not indicate that the Veteran's limitation of motion approximates such a degree of severity.  Moreover, the record, which includes results of repetitive motion testing in September 2007, June 2010 and March 2012, does not show that pain, due to the left ankle disability, has caused functional loss approximating ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra.  Thus, the Board finds that the assignment of an initial evaluation in excess of 10 percent is not warranted under Diagnostic Code 5271 for any part of the appeal period.

In addition, the record is negative for ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os clacis or astralgus, or an astragalectomy.  Thus, an initial evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5270, 5272, 5273 or 5274 for any part of the appeal period.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for an initial evaluation in excess of 10 percent.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in pain and limitation of motion, which are addressed by Diagnostic Code 5271 and Deluca, supra.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.    

In sum, the evidence supports an initial evaluation of 10 percent prior to March 13, 2013, for residuals of left ankle strain.  The preponderance of the evidence is against an initial evaluation in excess of 10 percent for this disability at any time during the appeal period.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A 10 percent initial evaluation, but not higher, for residuals of left ankle strain prior to March 13, 2012, are granted, subject to the rules and regulations governing the award of monetary benefits. 

An initial evaluation in excess of 10 percent for residuals of left ankle strain at any time during the appeal period is denied.  


REMAND

A preliminary review of the record indicates that the claim for service connection for bilateral Achilles tendonitis requires additional development.  

The January 2012 remand requested in pertinent part that VA provide an examination for the Veteran's bilateral Achilles tendonitis claim.  The examiner was to assign a diagnosis for each orthopedic or musculoskeletal disorder affecting either the left or right Achilles tendon or a disorder residual to an Achilles tendon disorder treated in service.  For each diagnosed disorder of either Achilles tendon or residual of an Achilles tendon disorder, the examiner was to state whether it was at least as likely as not (that is, was there a 50 percent, or greater, probability) that the Veteran incurred the current disorder during service or as the result of any incident of service. 

As a result, VA conducted an examination of the Veteran in March 2012.  Nevertheless, the development requested by the Board's January 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

First, the report of the March 2012 VA examination is unclear and inconsistent as to whether the Veteran has Achilles tendonitis.  The diagnosis section of the report does not provide a diagnosis of Achilles tendonitis.  However, the body of the report indicates that the Veteran did have left Achilles tendonitis.  It observes that tendonitis was previously diagnosed but symptoms were not present now.  Thus, the March 2012 VA examination report is inadequate.  

Moreover, the examiner did not address the etiology of the Achilles tendonitis that was diagnosed earlier during the appeal period.  In this regard, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Conduct a VA examination of the lower extremities.  Advise the Veteran to bring any orthotic device prescribed by VA or by any non-VA provider, including footwear he uses with those devices, to the VA examination.

The claims folder, copies of all relevant medical records from the Veteran's eFolders and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should review the service treatment records, post-service VA and private treatment records, and other information obtained during the course of this Remand.  The examiner should look at the Veteran's orthotic devices and the Veteran's footwear.  The examiner should review the Veteran's written statements related to his lower extremity complaints, including a statement dated in December 2008. 

The examiner should assign a diagnosis for each orthopedic or musculoskeletal disorder affecting either the left or right Achilles tendon or a disorder residual to a Achilles tendon disorder treated in service.  

For each currently diagnosed disorder of either Achilles tendon or residual of an Achilles tendon disorder, as well as for each disorder of either Achilles tendon or residual of an Achilles tendon disorder diagnosed earlier during the appeal period, the examiner should state whether it is at least as likely as not (that is, is there a 50 percent, or greater, probability) that the Veteran incurred the current disorder during service or as the result of any incident of service.  The examiner should explain his or her opinion. 

In answering the question, the examiner must comment on the Veteran's lay statements as to symptoms attributed to the claimed disorder. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  Carefully review the directions set forth in this Remand, the claims folder and the eFolders to ensure that the foregoing requested development has been completed.  Then, readjudicate the claim on appeal and notify the Veteran of that adjudication.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The Veteran should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


